Name: Commission Regulation (EEC) No 3958/89 of 20 December 1989 fixing, for the 1990 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 12. 89 Official Journal of the European Communities No L 385/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3958/89 of 20 December 1989 fixing, for the 1990 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3796/81 the statistical data available during the accession negotia ­ tions did not permit a clear appreciation of the diffe ­ rences between the prices ruling on the markets in the different regions of the Community ; whereas it appears that the substantial price differences established since then for these species are basically explained by the absence, until now, of a Community price system favour ­ ing their unity within the Community ; whereas, in these particular circumstances, it is necessary to fix adjustment coefficients for these species which allow for the smooth application of the price system set out within the Act of Accession by a progressive alignment of them under favourable conditions which guarantee market access to the producers in these regions ; Whereas the guide prices for the 1990 fishing year were fixed for all the products in question by Council Regula ­ tion (EEC) No 3646/89 (J) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that the Community withdrawal and selling prices for each of the products listed in Annex I (A), .(D) and (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas, with regard to sardines of the species Sardina pilchardus, special conditions have been adopted in the Act of Accession in order to ensure a progressive align ­ ment of prices of sardines from the Atlantic on price levels of sardines from the Mediterranean ; whereas the production structure and access to the market of Atlantic sardines are different to those for Mediterranean sardines and meet the special needs of the processing industry ; whereas, with a view to the smooth application of the alignment of prices which does not artificially disturb market supply conditions, it is necessary to fix a special adaptation coefficient for size 3 of this product in the landing areas concerned in Spain and Portugal ; Whereas, with regard to monkfish (Lophius spp.), Norway lobsters (Nephrops norvegicus) and crabs (Cancer pagurus) HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price referred to in Article 12 (1 ) of Regulation (EEC) No 3796/81 which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. Article 2 The conversion factors referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used for calcula ­ ting the Community withdrawal and selling prices for the products listed in Annex I (A), (D) and (E) of the above ­ mentioned Regulation, shall be as shown in Annex II. (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 282, 2. 10 . 1989, p. 1 . (3) OJ No L 357, 7. 12. 1989, p. 1 . No L 385/2 Official Journal of the European Communities 30 . 12. 89 the 1990 fishing year in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex IV. Article 3 The Community withdrawal and selling prices as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 applicable for the 1990 fishing year and the products to which they refer, shall be as shown in Annex III. Article 4 The withdrawal and selling prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for Article 5 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Manuel MARlN Vice-President 30. 12. 89 Official Journal of the European Communities No L 385/3 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengtts Sardines of the species Sardina pilchardus  from the Atlantic  from the Mediterranean Dogfish (Squalus acanthias) Dogfish (Scyliorhinus spp.) Redfish (Sebastes spp.) Cod of the species Gadus morhua Coalfish (Pollachius virens) 85 85 85 80 80 90 80 80 Haddock (Melanogrammus aeglefinus) Whiting (Merlangus merlangus) Ling (Molva spp.) Mackerel of the species Scomber scombrus Mackerel of the species Scomber japonicus Anchovies (Engraulis spp.) Plaice (Pleuronectes platessa) Hake of the species Merluccius merluccius Megrim (Lepidorhombus spp.) Rays' bream (Brama spp.) Monkfish (Lophius spp.) Shrimps of the species Crangon crangon Crabs of the species Cancer pagurus Norway lobster (Nephrops norvegicus) 80 80 80 85 90 85 83 90 80 80 85 90 90 90 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 \ Conversion Species Size (') Gutted fish, with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Herrings of the species Clupea harengus 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,80 0,50 0,85 0,80 0,50 Sardines of the species 1 0,00 0,00 0,55 0,35 Sardina pilchardus 2 0,00 0,00 0,55 0,35 I 3 0,00 0,00 0,85 0,35 I 4 0,00 0,00 0,55 0,35 Dogfish (Squalus acanthias) 1 0,75 0,55 0,71 0,50 I 2 0,64 0,45 0,60 0,40 I 3 0,35 0,25 0,30 0,20 Dogfish (Scyliorhinus spp.,) 1 0,80 0,60 0,75 0,50 I 2 0,80 0,60 0,70 0,50 I 3 0,55 0,40 0,45 0,25 Redfish (Sebastes spp.J 1 0,00 0,00 0,90 0,90 2 0,00 0,00 0,90 0,90 I 3 0,00 0,00 0,76 0,76 No L 385/4 Official Journal of the European Communities 30 . 12. 89 I Conversion Species Size (') Gutted fish, with head (') Whole fish (') I Extra, A (') B (') Extra, A (') B (') Cod of the species Gadus morhua 1 2 3 4 5 0,90 0,90 0,85 0,67 0,47 0,85 0,85 0,70 0,46 0,27 0,65 0,65 0,50 0,38 0,28 0,50 0,50 0,40 0,27 0,18 Coalfish (Pollachius virens) 1 2 3 4 0,90 0,90 0,89 0,72 0,90 0,90 0,89 0,52 0,70 0,70 0,69 0,38 0,70 0,70 0,69 0,28 Haddock (Melanogrammus aeglefinus) 1 2 3 4 0,90 0,90 0,77 0,71 0,80 0,80 0,65 0,58 0,70 0,70 0,54 0,53 0,60 0,60 0,37 0,37 Whiting (Merlangus merlangus) 1 2 3 4 0,80 0,80 0,76 0,55 0,75 0,75 0,61 0,37 0,60 0,60 0,55 0,40 0,40 0,40 0,23 0,23 Ling (Molva spp.) 1 2 3 0,85 0,83 0,75 0,65 0,63 0,55 0,70 0,68 0,60 0,50 0,48 0,40 Mackerel of the species Scomber scombrus 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,85 0,85 0,85 0,75 0,70 Spanish mackerel of the species Scomber japonicus 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,85 0,85 0,70 0,55 0,75 0,70 0,57 0,40 Anchovies (Engraulis spp.) 1 2 3 4 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,80 0,85 0,70 0,29 0,45 0,45 0,45 0,29 Plaice (Pleuronectes platessa) 1 2 3 4 0,90 0,90 0,85 0,65 0,85 0,85 0,80 0,60 0,49 0,49 0,49 0,46 0,49 0,49 0,49 0,46 Hake of the species Merluccius merluccius 1 2 3 4 5 1,00 0,76 0,75 0,64 0,60 0,94 0,71 0,70 0,59 0,55 0,79 0,59 0,58 0,50 0,47 0,73 0,54 0,53 0,41 0,38 Megrim (Lepidorhombus spp./ Rays' bream (Brama spp.^ 1 2 3 4 1 2 0,85 0,75 0,70 0,45 0,85 0,60 0,65 0,55 0,50 0,25 0,65 0,40 0,80 0,70 0,65 0,40 0,80 0,55 0,60 0,50 0,45 0,20 0,60 0,35 30. 12. 89 Official Journal of the European Communities No L 385/5 Conversion Species Size (') Whole fish or gutted,with head (') Fish without head (') I Extra, A (') B (&gt;) Extra, A (') B (') Monkfish (Lophius spp.^ 1 2 3 4 5 0,72 0,92 0,92 0,77 0,44 0,52 0,72 0,72 0,57 0,24 0,90 0,85 0,80 0,70 0,50 0,70 0,65 0,60 0,50 0,30 A (') B (') Shrimps of the genus Crangon 1 2 0,65 0,30 0,55 0,30 Whole (' Crabs of the species Cancer pagurus 1 2 0,80 0,60 Whole (') Tails (') E' Extra, A B Extra, A B Norway lobster (Nephrops norvegicus) 1 2 3 4 0,95 0,95 0,63 0.24 0,95 0,64 0,48 0,24 0,68 0,38 0,19 0,09 0,85 0,61 0,36 0,30 0,57 0,38 0,19 0,09 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3796/81 Species Size (') Withdrawal price (ECU/tonne) Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') Bf) Herrings of the species Clupea harengus  1 January to 31 July 1990 and of 1 October to 31 December 1990  1 August to 30 September 1990 n u 0 0 0 0 0 0 0 0 0 0 0 0 193 182 113 176 165 103 193 182 113 176 165 103 Sardines of the species Sardina pilchardus from the Atlantic : (a) Member States other than Spain and Portugal (b) Spain and Portugal i13 k 4 ' 1 2 3 , 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 225 225 348 225 177 177 273 177 143 143 143 143 112 112 112 112 No L 385/6 Official Journal of the European Communities 30 . 12. 89 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Sardines of the species Sardina pilchardus from the Mediterranean 1 2 3 4 0 0 0 0 0 0 0 0 215 215 332 215 137 137 137 137 Dogfish (Squalus acanthias) 1 2 3 511 436 239 375 307 170 484 409 204 341 273 136 Dogfish (Scyliorhinus spp.^ 1 2 3 490 490 337 368 368 245 460 429 276 306 306 153 Redfish (Sebastes spp.) 1 2 3 0 0 0 0 0 0 727 614 727 727 614 Cod of the species Gadus morhua 1 2 3 4 5 886 886 836 659 462 836 836 689 453 266 640 640 492 374 276 492 492 394 266 177 Coalfish (Pollachius virens) 1 2 3 4 467 467 461 373 467 467 461 270 363 363 358 197 363 363 358 145 Haddock (Melanogrammus aeglefinus) 1 2 3 4 644 644 551 508 573 573 465 415 501 501 387 379 430 430 265 265 Whiting (Merlangus merlangus) 1 2 3 4 511 511 486 352 479 479 390 237 384 384 352 256 256 256 147 147 Ling (Molva spp.^ 1 2 3 626 61 1 552 478 464 405 515 500 442 368 353 294 Mackerel of the species Scomber scombrus 1 2 3 0 0 0 0 0 0 191 191 191 191 168 157 Spanish mackerel of the species Scomber japonicus 1 2 3 4 0 0 0 0 0 0 0 0 247 247 ' 203 160 218 203 166 116 Anchovies (Engraulis spp.^ : 1 2 3 4 0 0 0 0 0 0 0 0 622 661 544 226 350 350 350 226 30 . 12, 89 Official Journal of the European Communities No L 385/7 Withdrawal price (ECU/t) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Plaice (Pleuronectes platessa):  1 January to 30 April 1990  1 May to 31 December 1990 1 2 3 A 4 1 2 3 4 578 578 546 418 788 788 744 569 546 546 514 385 744 744 701 525 315 315 315 296 429 429 429 403 315 315 315 296 429 429 429 403 Hake of the species Merluccius merluccius 1 2 3 4 5 2 689 2 044 2017 1 721 1 614 2 528 1 909 1 882 1 587 1 479 2124 1 587 1 560 1 345 1 264 1 963 1 452 1 425 1 103 1 022 Megrim (Lepidorhombus spp.) 1 2 3 4 1 271 1 121 1 047 673 972 822 748 374 1 196 1 047 972 598 897 748 673 299 Rays' bream (Brama spp.) 1 2 1 020 720 780 480 960 660 720 420 Whole or gutted fish, with head Without head Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 2 3 4 5 1 298 1 659 1 659 1 388 793 937 1 298 1 298 1 028 433 3 856 3 641 3 427 2 999 2 142 2 999 2 785 2 570 2 142 1 285 A (') B (-) Shrimps of the genus Crangon 1 2 922 426 780 426 Sale prices (ECU/tonne) Whole (') Edible crabs (Cancer pagurus) 1 2 1 080 810 Whole Tails E'(') Extra, A (') B (') Extra, A (') B (') Norway lobster (Nephrops norvegicus) 1 2 3 4 3 762 3 762 2 495 950 3 762 2 534 1 901 950 2 693 1 505 752 356 6 933 4 976 2 936 2 447 4 649 3 100 1 550 734 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 No L 385/8 Official Journal of the European Communities 30. 12. 89 ANNEX IV \ \ Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish, with head Whole fish L Extra, A (') B (') Extra, A (') B (') Mackerel of the species Scomber scombrus Coastal areas and islands of Ireland 0,78 n 000 000 149149149 149131123 Coastal areas and islands of Corn ­ wall and Devon in the United Kingdom 0,81 n 000 000 154154154 154136127 Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas and islands of Northern Ireland 0,87 B ' 000 000 166166166 166146137 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,93 B 000 000 177177177 177156146 Sardines from sardines of the species Sardina pilchardus from the Atlantic Coastal areas and islands of the counties of Cornwall and Devon in the United Kingdom 0,61 {! 000 0 0 0 0 0 137 137 212 137 87 87 87 87 Coastal areas of the Atlantic of Spain and Portugal 0,65 3 0 0 177  Hake of the species Merluccius merluccius Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,62 1 2 3 4 b 1 667 1 267 1 250 1 067 1 000 1 567 1 184 1 167 984 917 1 317 984 967 834 784 1 217 900 884 684 634 Coastal areas and islands of Ireland 0,85 f i 2 3 4 5 2 286 1 737 1 714 1 463 1 371 2149 1 623 1 600 1 349 1 257 1 806 1 349 1 326 1 143 1 074 1 669 1 234 1 211 937 869 \ \ Whole or gutted fish L Extra, A (') B (') Monkfish (Lophius spp.) Coastal areas and islands of Ireland and the United Kingdom 0,97 0,95 0,96 2 3 4 1 609 1 576 1 332 1 259 1 233 987 I Selling prices (ECU/tonne) I \ Whole fish I L Extra, A (') B (') Norway lobster (Nephrops norvegicus) Coastal areas and islands of Ireland and the United Kingdom 0,96 0,94 0,84 0,87 1 2 3 4 3 612 2 382 1 597 827 2 585 1 415 632 310 Edible crabs (Cancer pagurus) Coastal areas and islands of Ireland and the United Kingdom 0,92 0,92 1 2 994 745 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .